ITEM 77C Exhibit 1 GENERAL MONEY MARKET FUND, INC. (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the General Money Market Fund, Inc. was held on November 16, 2009. Out of a total of 12,857,620,694.768 shares (Shares) entitled to vote at the meeting, a total of 846,884,709.106 were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve amending the 684,258,967.378 80,831,852.720 81,793,889.008 Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 683,656,854.428 81,016,860.830 82,210,993.848 Funds policy regarding lending Shares For Against Abstain 3. To permit investment in 686,858,925.408 73,384,726.930 86,641,056.768 additional money market instruments Shares For Against Abstain 4. To permit investment in 669,319,804.108 88,976,284.440 88,588,620.558 other investment companies
